DETAILED ACTION
This action is in response to the amendment 08/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 3, 5 – 11, 13 – 18 and 20 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a controller to control switching of the power switch to regulate the output voltage and to control switching of the active clamp switch to turn on the active clamp switch following the power switch turning off and to turn off the active clamp switch based on detected timing of the sensed voltage during a first switching cycle satisfying a predefined condition that the sensed voltage is substantially zero after the active clamp switch is turned off such that the power switch is turned on while the sensed voltage is still substantially zero during a second switching cycle subsequent to the first switching cycle”. 
The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a controller to control switching of a power switch to regulate an output voltage and to control switching of an active clamp switch to turn on the active clamp switch following the 
The primary reason for the indication of the allowability of claim 17 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “detecting timing, in the first switching cycle, of the sensed voltage satisfying a predefined condition by detecting an amount of time it takes for the sensed voltage to satisfy the predefined condition that the sensed voltage is substantially zero after the active clamp switch is turned off, and controlling, in a subsequent second switching cycle, a turn-off time of the active clamp switch relative to a turn-on time of the active clamp switch such that the detected timing of the sensed voltage satisfying the predefined condition in the subsequent second switching cycle is closer to a predefined amount of time such that the power switch is turned on while the sensed voltage is substantially zero during the second switching cycle.”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2015/0035508, Fig. 3 discloses a mode selection control circuit for a flyback converter. The control circuit may determine a turn-on time of the power switch M1 through detection of zero voltage of the sense voltage VS2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838